Exhibit 10.12

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT, dated as of June 1, 2017 (the
“Agreement”), is made and entered into by and among Semiconductor Components
Industries, LLC (the “Company”), a wholly-owned subsidiary of ON Semiconductor
Corporation, a Delaware Corporation (the “Parent”), with offices at 5005 East
McDowell Road, Phoenix, Arizona 85008, and George H. Cave (the “Executive”).

Executive is currently employed as the Executive Vice President, General
Counsel, Chief Compliance & Ethics Officer, Chief Risk Officer, and Corporate
Secretary of the Company and Parent pursuant to the Employment Agreement dated
May 26, 2005, and amended by Amendment No. 1 dated April 23, 2008, Amendment
No. 2 dated April 30, 2009, and Amendment No. 3 dated March 24, 2010
(collectively, the “Prior Agreement”).

Executive and the Company desire to enter into this Agreement to supersede and
replace the Prior Agreement in its entirety and to continue Executive’s
employment pursuant to the terms and conditions set forth herein.

1. Employment, Duties and Agreements.

(a) Executive shall continue his employment as the Executive Vice President,
General Counsel, Chief Compliance & Ethics Officer, Chief Risk Officer, and
Corporate Secretary of the Company and Parent during the employment period
described in Section 3 hereof (the “Employment Period”). Executive shall report
to the Office of the Chief Executive Officer (the “Office of the CEO”) of the
Company and shall have such duties and responsibilities as the Office of the CEO
may reasonably determine from time to time as are consistent with Executive’s
position as Executive Vice President, General Counsel, Chief Compliance & Ethics
Officer, Chief Risk Officer, and Corporate Secretary. During the Employment
Period, Executive shall be subject to, and shall act in accordance with, all
reasonable instructions and directions of the Office of the CEO and all
applicable policies and rules of the Company.

(b) During the Employment Period, excluding any periods of vacation and sick
leave to which Executive is entitled, Executive shall devote his full working
time, energy and attention to the performance of his duties and responsibilities
hereunder and shall faithfully and diligently endeavor to promote the business
and best interests of the Company.

(c) During the Employment Period, Executive may not, without the prior written
consent of the Company, directly or indirectly, operate, participate in the
management, operations or control of, or act as an executive, officer,
consultant, agent or representative of, any type of business or service (other
than as an executive of the Company), provided that it shall not be a violation
of the foregoing for Executive to manage his personal, financial and legal
affairs so long as such activities do not interfere with the performance of his
duties and responsibilities to the Company as provided hereunder.

2. Compensation.

(a) As compensation for the agreements made by Executive herein and the
performance by Executive of his obligations hereunder, during the Employment
Period, the Company shall pay Executive, pursuant to the Company’s normal and
customary payroll procedures, a base salary at the rate determined by the Board
of Directors of the Parent and/or its Compensation Committee (both or either
herein may be referred to as the “Board”) (the “Base Salary”). The Board shall
review Executive’s Base Salary from time to time.



--------------------------------------------------------------------------------

(b) In addition to the Base Salary, during the Employment Period, Executive
shall be eligible to participate in the bonus program established and approved
by the Board (the “Bonus Program”) and, pursuant to the Bonus Program, Executive
may earn a bonus (the “Bonus”) on an annual or other performance period basis (a
“Performance Cycle”) of up to a target of 75% of Base Salary earned and paid
during the applicable Performance Cycle or an additional amount as approved by
the Board under the Bonus Program and in each case based on certain performance
criteria; provided that Executive is actively employed by the Company on the
date the Bonuses are paid under the Bonus Program, except as provided in
Section 5(a) herein. The Bonus may be paid annually or more frequently depending
upon the Performance Cycle, as determined by the Board and pursuant to the Bonus
Program. The Bonus will be specified by the Board, and the Bonus will be
reviewed at least annually by the Board.

(c) During the Employment Period: (i) except as specifically provided herein,
Executive shall be entitled to participate in all savings and retirement plans,
practices, policies and programs of the Company which are made available
generally to other senior executive officers of the Company, and (ii) except as
specifically provided herein, Executive and/or Executive’s family, as the case
may be, shall be eligible for participation in, and shall receive all benefits
under, all welfare benefit plans, practices, policies and programs provided by
the Company which are made available generally to other senior executive
officers of the Company (for the avoidance of doubt, such plans, practices,
policies or programs shall not include any plan, practice, policy or program
which provides benefits in the nature of severance or continuation pay).

(d) During the Employment Period, the Company shall provide Executive with a car
allowance of $1,200 per month.

(e) During the Employment Period, Executive shall be entitled to at least four
(4) weeks of paid vacation time for each calendar year in accordance with the
Company’s normal and customary policies and procedures now in force or as such
policies and procedures may be modified with respect to senior executive
officers of the Company.

(f) During the Employment Period, the Company shall reimburse Executive for all
reasonable business expenses upon the presentation of statements of such
expenses in accordance with the Company’s normal and customary policies and
procedures now in force or as such policies and procedures may be modified with
respect to senior executive officers of the Company.

(g) During the Employment Period, the Office of the CEO may ask Executive to
provide services to affiliates of the Company, including the Parent, that are
consistent with Executive’s position as Executive Vice President, General
Counsel, Chief Compliance & Ethics Officer, Chief Risk Officer, and Corporate
Secretary. Executive agrees to perform such services without additional
compensation from the Company, any affiliate, or the Parent.

 

2



--------------------------------------------------------------------------------

3. Employment Period.

The Company shall employ Executive on the terms and subject to the conditions of
this Agreement commencing as of the date of the execution of this Agreement (the
“Effective Date”). Executive shall be considered an “at-will” employee, which
means that Executive’s employment may be terminated by the Company or by
Executive at any time for any reason or no reason at all. The period during
which Executive is employed by the Company pursuant to this Agreement shall be
referred to as the “Employment Period.” Executive’s employment hereunder may be
terminated during the Employment Period upon the earliest to occur of the
following events (at which time the Employment Period shall be terminated):

(a) Death. Executive’s employment hereunder shall terminate upon his death.

(b) Disability. The Company shall be entitled to terminate Executive’s
employment hereunder for “Disability” if, as a result of Executive’s incapacity
due to physical or mental illness or injury, after any accommodation required by
law, Executive shall have been unable to perform his duties hereunder for a
period of ninety (90) consecutive days, and within thirty (30) days after Notice
of Termination (as defined in Section 4 below) for Disability is given following
such 90-day period Executive shall not have returned to the performance of his
duties on a full-time basis.

(c) Cause. The Company may terminate Executive’s employment hereunder for Cause.
For purposes of this Agreement, the term “Cause” shall mean: (i) a material
breach by Executive of this Agreement; (ii) the failure by Executive to
reasonably and substantially perform his duties hereunder (other than as a
result of physical or mental illness or injury); (iii) Executive’s willful
misconduct or gross negligence which is materially injurious to the Company; or
(iv) the commission by Executive of a felony or other serious crime involving
moral turpitude. In the case of clauses (i) and (ii) above, the Company shall
provide notice to Executive indicating in reasonable detail the events or
circumstances that it believes constitute Cause hereunder and, if such breach or
failure is reasonably susceptible to cure, provide Executive with a reasonable
period of time (not to exceed thirty (30) days) to cure such breach or failure.
If, subsequent to Executive’s termination of employment hereunder for other than
Cause, it is determined in good faith by the Board that Executive’s employment
could have been terminated for Cause (except for a termination under (ii) of the
above definition of Cause), Executive’s employment shall, at the election of the
Board, be deemed to have been terminated for Cause retroactively to the date the
events giving rise to Cause occurred.

(d) Without Cause. The Company may terminate Executive’s employment hereunder
during the Employment Period without Cause.

(e) Voluntarily. Executive may voluntarily terminate his employment hereunder
(other than for Good Reason), provided that Executive provides the Company with
notice of his intent to terminate his employment at least three months in
advance of the Date of Termination (as defined in Section 4 below).

(f) For Good Reason. Executive may terminate his employment hereunder for Good
Reason and any such termination shall be deemed a termination by the Company
without Cause. For purposes of this Agreement, “Good Reason” shall mean (i) a
material breach of this Agreement by the Company, (ii) without Executive’s
written consent, reducing Executive’s

 

3



--------------------------------------------------------------------------------

salary, as in effect immediately prior to such reduction, while at the same time
not proportionately reducing the salaries of the other comparable officers of
the Company, or (iii) without Executive’s written consent, a material and
continued diminution of Executive’s duties and responsibilities hereunder;
provided that in either (i), (ii), or (iii) above, Executive shall notify the
Company within thirty (30) days after the event or events which Executive
believes constitute Good Reason hereunder and shall describe in such notice in
reasonable detail such event or events and provide the Company a thirty (30) day
period after delivery of such notice to cure such breach or diminution.

4. Termination Procedure.

(a) Notice of Termination. Any termination of Executive’s employment by the
Company or by Executive during the Employment Period (other than a termination
on account of the death of Executive) shall be communicated by written “Notice
of Termination” to the other party hereto in accordance with Section 11(a).

(b) Date of Termination. “Date of Termination” shall mean (i) if Executive’s
employment is terminated by his death, the date of his death, (ii) if
Executive’s employment is terminated pursuant to Section 3(b), thirty (30) days
after Notice of Termination, provided that Executive shall not have returned to
the performance of his duties hereunder on a full-time basis within such thirty
(30) day period, (iii) if Executive voluntarily terminates his employment, the
date specified in the notice given pursuant to Section 3(e) herein which shall
not be less than three (3) months after the Notice of Termination is delivered
to the Company, (iv) if Executive terminates his employment for Good Reason
pursuant to Section 3(f) herein, thirty (30) days after Notice of Termination,
and (v) if Executive’s employment is terminated for any other reason, the date
on which a Notice of Termination is given or any later date (within thirty
(30) days, or any alternative time period agreed upon by the parties, after the
giving of such notice) set forth in such Notice of Termination.

5. Termination Payments.

(a) Without Cause. In the event of the termination of Executive’s employment
during the Employment Period by the Company without Cause (including a deemed
termination without Cause as provided for in Section 3(f) herein), Executive
shall be entitled to: (i) any accrued but unused vacation, (ii) Base Salary
through the Date of Termination (to the extent not theretofore paid), (iii) the
continuation of Base Salary (as in effect immediately prior to the termination)
for twelve (12) months following the Date of Termination which, subject to the
restrictions set forth below, shall be paid in accordance with the Company’s
ordinary payroll practices in effect from time to time and which shall begin on
the first payroll period immediately following the date on which the general
release and waiver described below in Section 5(d) becomes irrevocable, (iv) any
earned but not paid Bonus for the Performance Cycle immediately preceding the
Date of Termination, and (v) a pro-rata portion of the Bonus, if any, for the
Performance Cycle in which the Date of Termination occurs (based on the
achievement of the applicable performance criteria and related to the applicable
Performance Cycle as described in Section 2(b)). Notwithstanding the foregoing,
the amount of payment set forth in (iii) above during the six-month period
following the Date of Termination shall not exceed the separation pay exception
limitation amount set forth in Treasury Regulation
Section 1.409A-1(b)(9)(iii)(A) (any amount that is payable during such six-month
period that is in excess of the separation pay exception limitation shall be
paid in a single lump sum on the first day of the seventh month after the date
of

 

4



--------------------------------------------------------------------------------

Executive’s separation from service or, if earlier, the date of Executive’s
death following such separation from service (the “Delayed Payment Date”). If
the Company determines in good faith that the separation pay exception set forth
in Treasury Regulation Section 1.409A-1(b)(9)(iii) does not apply as of the Date
of Termination, the amount set forth in (iii) above shall be paid (a) in an
initial lump sum equal to six months’ base salary (net of applicable taxes and
withholdings) on the Delayed Payment Date and (b) thereafter in installments in
accordance with the Company’s ordinary payroll practices. The amounts set forth
in (i) and (ii) above, shall be paid in accordance with applicable law on the
Date of Termination. The amounts set forth in (iv) and (v) above shall be paid
as soon as is reasonably practicable after the close of the accounting books and
records of the Company for the relevant Performance Cycle at the same time
bonuses are paid to other active employees, but in no event will payment be made
for any Performance Cycle ending on December 31 before January 1 or after
March 15 of the year following the year in which the Performance Cycle ends. If
payment by such date is administratively impracticable, payment may be made at a
later date as permitted under Treasury Regulation Section 1.409A-1(b)(4)(ii). In
addition, in the event of a termination by the Company without Cause under this
Section 5(a) (including a deemed termination without Cause as provided in
Section 3(f) herein): (1) if Executive elects to continue the Company’s group
health plans pursuant to his rights under COBRA, the Company shall pay
Executive’s COBRA continuation premiums until the earlier of (x) the date
Executive receives group health benefits from another employer or (y) the
one-year anniversary of the Date of Termination; and (2) the Company will
provide Executive with outplacement services from vendors designated by the
Company for a period of six (6) months following the Date of Termination, at a
cost not to exceed $5,000. For the avoidance of doubt, Executive shall pay
Executive’s share of any such premiums with after-tax income and any premium
reimbursements or premiums paid by the Company pursuant to this Section 6 shall
be taxable to Executive for federal and state tax purposes. Notwithstanding the
foregoing, the payments and benefits provided in this Section 5(a) are subject
to and conditioned upon Executive executing (and not revoking) the general
release and waiver described in Section 5(d) and the payments and benefits are
subject to and conditioned upon Executive’s compliance with the restrictive
covenants provided in Sections 7 and 8 hereof. Except as provided in this
Section 5(a), the Company shall have no additional obligations under this
Agreement.

(b) Cause, Disability, Death or Voluntarily other than for Good Reason. If
Executive’s employment is terminated during the Employment Period by (i) the
Company for Cause, (ii) voluntarily by Executive other than for Good Reason, or
(iii) as a result of Executive’s death or Disability, the Company shall pay
Executive or Executive’s estate, as the case may be, within thirty (30) days
following the Date of Termination Executive’s accrued but unused vacation and
his Base Salary through the Date of Termination (to the extent not theretofore
paid). Except as provided in this Section 5(b), the Company shall have no
additional obligations under this Agreement.

(c) Change in Control. If within twenty-four (24) months following a Change in
Control (as defined herein), (i) the Company terminates Executive’s employment
without Cause; or (ii) Executive terminates employment with the Company for Good
Reason, then, in addition to all of the benefits provided to Executive under
Section 5(a) of this Agreement, Executive shall be entitled to an amount equal
to the total target Bonus (as defined above) under the Bonus Program in effect
as of the Date of Termination; provided that if Bonuses are paid semi-annually
as of the Date of Termination Executive shall be entitled to an amount equal to
two (2) times the total target Bonus for the Performance Cycle in which the Date
of Termination occurs, with such amount paid as soon as is reasonably
practicable after the close of the accounting books and

 

5



--------------------------------------------------------------------------------

records of the Company for the relevant performance period at the same time
bonuses are paid to other active employees, but in no event will payment be made
for any performance period ending on December 31 before January 1 or after
March 15 of the year following the year in which the performance period ends. If
payment by such date is administratively impracticable, payment may be made at a
later date as permitted under Treasury Regulation Section 1.409A-1(b)(4)(ii). In
addition, notwithstanding any provision in any applicable option grant agreement
between the Company or Parent and Executive: (A) any outstanding but unvested
options granted on or prior to the Effective Date shall fully vest upon the Date
of Termination; and (B) all options (both vested and unvested) granted on or
prior to the Effective Date will remain fully exercisable until the first to
occur of (1) the one-year anniversary of the Date of Termination, and (2) either
the tenth anniversary or the seventh anniversary of the grant date of such
options, depending upon what the relevant option grant agreement specifies with
regard to an option’s term or expiration date, provided, however, that if the
Company determines in good faith that the extension of the option’s exercise
period results in the options being considered non-qualified deferred
compensation subject to Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), such extension shall not take effect. For purposes of this
Agreement, a “Change in Control” shall have the meaning set forth in the ON
Semiconductor Corporation Amended and Restated Stock Incentive Plan, as it may
be amended from time-to-time.

(d) Release Required. To receive the termination related payments and benefits
described in this Section 5, within the time periods described below, Executive
must execute (and not revoke) a general release and waiver (in a form reasonably
acceptable to the Company) waiving all claims Executive may have against the
Company, its affiliates (including, without limitation, Parent), successors,
assigns, executives, officers and directors, and others. The release shall be
provided to Executive on or before the date that is five (5) days following
Executive’s Date of Termination and Executive shall have twenty-one (21) days
following the date on which the release is given to Executive to sign and return
the release to the Company. The release must be executed and returned to the
Company within the time period described in the release and it must not be
revoked by Executive during the seven (7) day revocation period that will be
described in the release. Notwithstanding anything in this Agreement to the
contrary, if the Company concludes that the severance payments described in
Section 5(a) constitute a “deferral of compensation” within the meaning of the
Section 409A Regulations, and if the consideration period that will be described
in the release, plus the seven (7) day revocation period that will be described
in the release, spans two (2) calendar years, the severance payments shall not
begin until the second calendar year.

6. Legal Fees.

In the event of any contest or dispute between the Company and Executive with
respect to this Agreement or Executive’s employment hereunder, each of the
parties shall be responsible for their respective legal fees and expenses.

7. Non-Solicitation.

Executive recognizes that the Company’s employees are a valuable asset to the
Company and represent a substantial investment of Company time and resources.
Accordingly, during the Employment Period and for one (1) year thereafter,
Executive hereby agrees not to, directly or indirectly, solicit or assist any
other person or entity in soliciting any employee of the Parent, the Company or
any of their subsidiaries to perform services for any entity (other than the
Parent, the Company or their subsidiaries), or attempt to induce any such
employee to leave the employment of the Parent, the Company or their
subsidiaries.

 

6



--------------------------------------------------------------------------------

8. Confidentiality; Non-Compete; Non-Disclosure; Non-Disparagement.

(a) During the Employment Period and thereafter, Executive shall hold in strict
confidence any proprietary or Confidential Information related to the Parent,
the Company and their affiliates. For purposes of this Agreement, “Confidential
Information” shall mean all information of the Parent, the Company or any of
their affiliates (in whatever form) which is not generally known to the public,
including without limitation any inventions, processes, methods of distribution,
customer lists or customers’ or trade secrets. “Confidential Information” does
not include information that (i) is or becomes part of the public domain through
no fault of Executive; (ii) is already known to Executive and has been
identified by Executive to the Company in writing prior to the commencement of
Executive’s employment with Company; or (iii) is subsequently lawfully received
by Executive from a third party not subject to confidentiality restrictions.

(b) During Executive’s employment with Company, and at all times thereafter,
Executive will (i) keep confidential and not divulge, furnish or make accessible
to any person any Confidential Information; and (ii) use the Confidential
Information solely for the purpose of performing Executive’s duties of
employment and not for Executive’s own benefit or the benefit of any other
person. Promptly after the Date of Termination, or at any time upon request by
Company, Executive shall return to Company any Confidential Information (in hard
copy and electronic formats) in Executive’s possession.

(c) With the limited exceptions noted below, Executive shall be permitted to
disclose Confidential Information to the extent, but only to the extent,
(i) Company provides its express prior written consent to such disclosure;
(ii) it is necessary to perform the duties of Executive’s employment; or
(iii) as required by law; provided, that prior to making any disclosure of
Confidential Information required by law (whether pursuant to a subpoena,
government investigative demand, or other similar process), Executive must
notify Company of Executive’s intent to make such disclosure, so that Company
may seek a protective order or other appropriate remedy and may participate with
Executive in determining the amount and type of Confidential Information, if
any, which must be disclosed to comply with applicable law.

(d) There are limited exceptions to the above confidentiality requirement if
Executive is providing information to government agencies, including but not
limited to the Equal Employment Opportunity Commission, the National Labor
Relations Board, the Occupational Safety and Health Administration (or its state
equivalent), and the Securities and Exchange Commission. This Agreement does not
limit Executive’s ability to communicate with any government agencies regarding
matters within their jurisdiction or otherwise participate in any investigation
or proceeding that may be conducted by any government agency, including
providing documents or other information, without notice, to the government
agencies. Nothing in this Agreement shall prevent Executive from the disclosure
of Confidential Information or trade secrets that: (i) is made: (A) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney; and (B) solely for the purpose of reporting or
investigating a suspected violation of law; or (ii) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. In the event that Executive files a lawsuit alleging retaliation by
Company for reporting a suspected violation of law,

 

7



--------------------------------------------------------------------------------

Executive may disclose Confidential Information or trade secrets related to the
suspected violation of law or alleged retaliation to Executive’s attorney and
use the Confidential Information or trade secrets in the court proceeding if
Executive or Executive’s attorney: (i) files any document containing
Confidential Information or trade secrets under seal; and (ii) does not disclose
Confidential Information or trade secrets, except pursuant to court order. The
Company provides this notice in compliance with, among other laws, the Defend
Trade Secrets Act of 2016.

(e) Executive and the Company agree that the Parent, the Company, and their
affiliates would likely suffer significant harm from Executive competing with
any or all of the Parent, the Company or their affiliates for a certain period
of time after the Date of Termination. Accordingly, Executive agrees that
Executive will not, for a period of one (1) year following the Date of
Termination, directly or indirectly, become employed by, engage in business
with, serve as an agent or consultant to, become a partner, member, principal,
stockholder or other owner (other than a holder of less than 1% of the
outstanding voting shares of any publicly held company) of, or otherwise perform
services for (whether or not for compensation) any Competitive Business (as
defined below) in or from any location in the United States (the “Restricted
Territory”); provided, however, that if (and only if) required by a court of
competent jurisdiction for the provisions of this section to remain valid and
enforceable against Executive, the Restricted Territory means the state of
Arizona. For purposes of this Agreement, “Competitive Business” shall mean any
individual, partnership, corporation, limited liability company, unincorporated
organization, trust or joint venture, or government agency or political
subdivision thereof that is engaged in, or otherwise competes or has
demonstrated a potential for competing with the Business (as defined below) for
customers of the Company or its affiliates anywhere in the world. For purposes
of this Agreement, “Business” shall mean the design, marketing and sale of
semiconductors in the power, analog, digital signal processing, mixed signal,
advanced logic, discrete and custom devices, data management semiconductors,
memory and standard semiconductor components and integrated circuits offered by
any or all of the Parent, the Company or their affiliates for use in electronic
products, appliances and automobiles, computing, consumer and industrial
electronics, wireless communications, networking, military and aerospace and
medical end-user markets.

(f) Upon the termination of the Employment Period, Executive shall not take,
without the prior written consent of the Company, any drawing, blueprint,
specification or other document (in whatever form) of the Parent, the Company or
their affiliates, which is of a confidential nature relating to the Parent, the
Company or their affiliates, or, without limitation, relating to any of their
methods of distribution, or any description of any formulas or secret processes
and will return any such information (in whatever form) then in his possession.

(g) During the Employment Period and at all times thereafter, Executive agrees
that Executive will not make (or cause or encourage others to make) statements
that unlawfully defame or disparage the Parent, the Company, their affiliates
and their officers, directors, members or executives. Executive hereby agrees to
cooperate with the Company in refuting any defamatory or disparaging remarks by
any third party made in respect of the Parent, the Company, their affiliates or
their directors, members, officers or executives.

 

8



--------------------------------------------------------------------------------

9. Injunctive Relief.

It is impossible to measure in money the damages that will accrue to the Company
in the event that Executive breaches any of the restrictive covenants provided
in Sections 7 and 8 hereof. In the event that Executive breaches any such
restrictive covenant, the Company shall be entitled to an injunction restraining
Executive from violating such restrictive covenant (without posting any bond or
other security). If the Company shall institute any action or proceeding to
enforce any such restrictive covenant, Executive hereby waives the claim or
defense that the Company has an adequate remedy at law and agrees not to assert
in any such action or proceeding the claim or defense that the Company has an
adequate remedy at law. The foregoing shall not prejudice the Company’s right to
require Executive to account for and pay over to the Company, and Executive
hereby agrees to account for and pay over, the compensation, profits, monies,
accruals or other benefits derived or received by Executive as a result of any
transaction constituting a breach of any of the restrictive covenants provided
in Sections 7 or 8 hereof. If Executive is in breach of any of the provisions of
Section 7 or 8 above, then the time periods set forth in Sections 7 or 8 will be
extended by the length of time during which Executive is in breach of any of
such provisions.

10. Representations.

(a) The parties hereto hereby represent that they each have the authority to
enter into this Agreement, and Executive hereby represents to the Company that
the execution of, and performance of duties under, this Agreement shall not
constitute a breach of or otherwise violate any other agreement to which
Executive is a party.

(b) Executive hereby represents to the Company that he will not utilize or
disclose any confidential information obtained by Executive in connection with
his former employment with respect to his duties and responsibilities hereunder.

11. Miscellaneous.

(a) Any notice or other communication required or permitted under this Agreement
shall be effective only if it is in writing and shall be deemed to be given when
delivered personally or four (4) days after it is mailed by registered or
certified mail, postage prepaid, return receipt requested or one day after it is
sent by a reputable overnight courier service and, in each case, addressed as
follows (or if it is sent through any other method agreed upon by the parties):

If to the Company:

Semiconductor Components Industries, LLC

5005 East McDowell Road

Phoenix, Arizona 85008

Attention: Chief Executive Officer

If to Executive, to the address for Executive on file with the Company at the
time of the notice or to such other address as any party hereto may designate by
notice to the others.

 

9



--------------------------------------------------------------------------------

(b) This Agreement shall constitute the entire agreement among the parties
hereto with respect to Executive’s employment hereunder, and supersedes and is
in full substitution for any and all prior understandings or agreements with
respect to Executive’s employment, including, without limitation, the Prior
Agreement (it being understood that, except as otherwise expressly stated in
this Agreement, any equity awards granted to Executive shall be governed by the
relevant equity plan document and related equity grant agreement and any other
related documents).

(c) This Agreement may be amended only by an instrument in writing signed by the
parties hereto, and any provision hereof may be waived only by an instrument in
writing signed by the party or parties against whom or which enforcement of such
waiver is sought. The failure of any party hereto at any time to require the
performance by any other party hereto of any provision hereof shall in no way
affect the full right to require such performance at any time thereafter, nor
shall the waiver by any party hereto of a breach of any provision hereof be
taken or held to be a waiver of any succeeding breach of such provision or a
waiver of the provision itself or a waiver of any other provision of this
Agreement.

(d) The parties hereto acknowledge and agree that each party has reviewed and
negotiated the terms and provisions of this Agreement and has had the
opportunity to contribute to its revision. Accordingly, the rule of construction
to the effect that ambiguities are resolved against the drafting party shall not
be employed in the interpretation of this Agreement. Rather, the terms of this
Agreement shall be construed fairly as to both parties hereto and not in favor
or against either party.

(e) (i) This Agreement is binding on and is for the benefit of the parties
hereto and their respective successors, assigns, heirs, executors,
administrators and other legal representatives. Neither this Agreement nor any
right or obligation hereunder may be assigned by Executive.

(i) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume this Agreement in the same
manner and to the same extent that the Company would have been required to
perform it if no such succession had taken place. As used in the Agreement, the
“Company” shall mean both the Company as defined above and any such successor
that assumes this Agreement, by operation of law or otherwise.

(f) Any provision of this Agreement (or portion thereof) which is deemed
invalid, illegal or unenforceable in any jurisdiction shall, as to that
jurisdiction and subject to this Section, be ineffective to the extent of such
invalidity, illegality or unenforceability, without affecting in any way the
remaining provisions thereof in such jurisdiction or rendering that or any other
provisions of this Agreement invalid, illegal, or unenforceable in any other
jurisdiction. If any covenant should be deemed invalid, illegal or unenforceable
because its scope is considered excessive, such covenant shall be modified so
that the scope of the covenant is reduced only to the minimum extent necessary
to render the modified covenant valid, legal and enforceable. No waiver of any
provision or violation of this Agreement by Company shall be implied by
Company’s forbearance or failure to take action.

(g) The Company may withhold from any amounts payable to Executive hereunder all
federal, state, city or other taxes that the Company may reasonably determine
are required to be withheld pursuant to any applicable law or regulation, (it
being understood, that Executive shall be responsible for payment of all taxes
in respect of the payments and benefits provided herein).

 

10



--------------------------------------------------------------------------------

(h) The payments and other consideration to Executive under this Agreement shall
be made without right of offset.

(i) This Agreement shall be governed by and construed in accordance with the
laws of the State of Arizona without reference to its principles of conflicts of
law.

(j) This Agreement may be executed in several counterparts, each of which shall
be deemed an original, but all of which shall constitute one and the same
instrument.

(k) The headings in this Agreement are inserted for convenience of reference
only and shall not be a part of or control or affect the meaning of any
provision hereof.

(l) (i) Notwithstanding anything set forth herein to the contrary, no amount
payable pursuant to this Agreement on account of Executive’s termination of
employment which constitutes a “deferral of compensation” within the meaning of
the Treasury Regulations issued pursuant to Section 409A of the Code
(“Section 409A Regulations”) shall be paid unless and until Executive has
incurred a “separation from service” within the meaning of the Section 409A
Regulations. Furthermore, to the extent that Executive is a “specified employee”
within the meaning of the Section 409A Regulations as of the date of Executive’s
separation from service, no amount that constitutes a deferral of compensation
that is payable on account of Executive’s separation from service shall be paid
to Executive before the Delayed Payment Date. All such amounts that would, but
for this subsection, become payable prior to the Delayed Payment Date will be
accumulated and paid on the Delayed Payment Date.

(ii) The Company intends that income provided to Executive pursuant to this
Agreement will not be subject to taxation under Section 409A of the Code. The
provisions of this Agreement shall be interpreted and construed in favor of
satisfying any applicable requirements of Section 409A of the Code and the
Section 409A Regulations or an exception thereto. However, the Company does not
guarantee any particular tax effect for income provided to Executive pursuant to
this Agreement. In any event, except for the Company’s responsibility to
withhold applicable income and employment taxes from compensation paid or
provided to Executive, the Company shall not be responsible for the payment of
any applicable taxes on compensation paid or provided to Executive pursuant to
this Agreement. Notwithstanding the foregoing, in the event this Agreement or
any benefit paid to Executive hereunder is deemed to be subject to Section 409A
of the Code, Executive consents to the Company adopting such conforming
amendments as the Company deems necessary, in its sole discretion, to comply
with Section 409A, without reducing the amounts of any benefits due to Executive
hereunder.

(m) By signing this Agreement, Executive agrees to be bound by, and comply with
the terms of the compensation recovery policy or policies (and related
practices) of the Company or its affiliates as such may be in effect from
time-to-time.

 

11



--------------------------------------------------------------------------------

12. Section 280G of the Code.

(a) Sections 280G and 4999 of the Code may place significant tax burdens on both
Executive and the Company if the total payments made to Executive due to certain
change in control events described in Section 280G of the Code (the “Total
Change in Control Payments”) equal or exceed Executive’s 280G Cap. For this
purpose, Executive’s “280G Cap” is equal to Executive’s average annual
compensation in the five (5) calendar years preceding the calendar year in which
the change in control event occurs (the “Base Period Income Amount”) times three
(3). If the Total Change in Control Payments equal or exceed the 280G Cap,
Section 4999 of the Code imposes a 20% excise tax (the “Excise Tax”) on all
amounts in excess of one (1) times Executive’s Base Period Income Amount. In
determining whether the Total Change in Control Payments will equal or exceed
the 280G Cap and result in the imposition of an Excise Tax, the provisions of
Sections 280G and 4999 of the Code and the applicable Treasury Regulations will
control over the general provisions of this Section 12. All determinations and
calculations required to implement the rules set forth in this Section 12 shall
take into account all applicable federal, state, and local income taxes and
employment taxes (and for purposes of such calculations, Executive shall be
deemed to pay income taxes at the highest combined federal, state and local
marginal tax rates for the calendar year in which the Total Change in Control
Payments are to be made, less the maximum federal income tax deduction that
could be obtained as a result of a deduction for state and local taxes (the
“Assumed Taxes”)).

(b) Subject to the “best net” exception described in Section 12(c), in order to
avoid the imposition of the Excise Tax, the total payments to which Executive is
entitled under this Agreement or otherwise will be reduced to the extent
necessary to avoid equaling or exceeding the 280G Cap, with such reduction first
applied to the cash severance payments that Executive would otherwise be
entitled to receive pursuant to this Agreement and thereafter applied in a
manner that will not subject Executive to tax and penalties under Section 409A
of the Code.

(c) If Executive’s Total Change in Control Payments minus the Excise Tax and the
Assumed Taxes (payable with respect to the amount of the Total Change in Control
Payments) exceeds the 280G Cap minus the Assumed Taxes (payable with respect to
the amount of the 280G Cap), then the total payments to which Executive is
entitled under this Agreement or otherwise will not be reduced pursuant to
Section 12(b). If this “best net” exception applies, Executive shall be fully
responsible for paying any Excise Tax (and income or other taxes) that may be
imposed on Executive pursuant to Section 4999 of the Code or otherwise.

(d) The Company will engage a law firm, a certified public accounting firm,
and/or a firm of reputable executive compensation consultants (the “Consultant”)
to make any necessary determinations and to perform any necessary calculations
required in order to implement the rules set forth in this Section 12. The
Consultant shall provide detailed supporting calculations to both the Company
and Executive and all fees and expenses of the Consultant shall be borne by the
Company. If the provisions of Section 280G and 4999 of the Code are repealed
without succession, this Section 12 shall be of no further force or effect. In
addition, if this provision does not apply to Executive for whatever reason,
this Section shall be of no further force or effect.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

Semiconductor Components Industries, LLC /s/ KEITH D. JACKSON Name: Keith
Jackson Title: Chief Executive Officer and President /s/ GEORGE H. CAVE Name:
George H. Cave

 

13